Citation Nr: 1630637	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include spondylosis and osteoarthritis.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in in San Juan, the Commonwealth of Puerto Rico.   

The Veteran's VBMS (Veterans Benefits Management System) file contains an August 27, 2015 entry that has English translations of the documents in the file that are written in Spanish.  


FINDINGS OF FACT

1.  The Veteran's reports of injury to the lumbar and cervical areas during service are not credible.

2.  Disorders of the lumbar and cervical spine first manifested many years after discharge from service and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include spondylosis and osteoarthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a March 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records (STRs), service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records and lay statements have been associated with the record.  

The Board finds that a VA examination is not necessary in order to address whether the Veteran's claimed lumbar and cervical disorders are related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As explained in this decision, the Board finds that the Veteran's and his friend's assertions that he experienced injuries to the spine during service are not credible.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because arthritis of the lumbar or cervical spine was not medically diagnosed within one year of discharge.

III.  History and Analysis

A March 2011 VA psychiatric consult contains the earliest report by the Veteran of a back injury during service.  The Veteran first filed a claim for service connection for a back disability in August 2011.  The Veteran submitted a September 2011 lay statement from a fellow serviceman who reported that he saw the Veteran fall 40 to 50 feet from a steel cable.  The former serviceman also reported that the Veteran lost consciousness when he fell and that he was transferred to a hospital.  In a May 2012 affidavit, the Veteran reported that he fell about 50 feet to the ground when rappelling on a steel cable.  He stated that he lost consciousness and that he woke up in a hospital.

The Board finds that the statements of the Veteran and his fellow serviceman lack credibility and are not competent evidence of an in-service injury.  The competent evidence of record overwhelming indicates that the Veteran did not experience an injury to the lumbar or cervical spine during service.  Although the Veteran asserts that he lost consciousness and was hospitalized during service, the STRs contain no reports of a fall, no reports of loss of consciousness, no report of any hospitalizations and contain no complaints related to the low back or cervical spine.  Furthermore the Veteran's discharge examination report reveals no low back or cervical spine abnormalities.  

Also weighing against the Veteran's credibility is an October 1987 special medical report.  At that time the Veteran complained of cephalalgia and lumbar pain.  The Veteran provided a history of his back pain.  He reported that he developed lumbar pain in 1979 due to a car accident.  He stated that he later had trauma to the back and occipital region in April 1983, when he was pushed against a car.  He reported daily lumbar pain since the April 1983 injury.  He did not report any back injury during service.  These statements are inconsistent with the Veteran's current reports of falling and injuring his back during service.    

At an April 1992 private psychiatric evaluation, the Veteran reported that he served in the Army from 1965 to 1967, and that when he was discharged he became a policeman.  He stated that all his life he had been a healthy person.  He then stated that in 1987 he suffered a work accident.  The Veteran reported that he fell to the ground hitting his head, back and right thumb on the edge of a sidewalk.     

Given the above evidence the Board does not find the Veteran's report of an injury to the back during service to be credible.  The Veteran's current claims are inconsistent with the STRs that show no such injury or spinal complaints and are inconsistent with the Veteran's post service medical records dated prior to March 2011, in which the Veteran provided a history of back pain only as far back as 1979.  

The Veteran submitted an August 2013 examination report from a private physician.  She stated that the Veteran injured his back during service, that he was part of an airborne unit, and that he had an incident where he fell approximately fifty feet and became unconscious.  She stated that the Veteran had direct trauma to the back.  The private physician stated that this kind of impact causes stress or micro fractures with continuous realization.  She opined that it is at least as likely as not that the Veteran's back problems are a result of the Veteran's duties while in service.

The Board finds that the August 2013 private medical opinion is of no probative value.  There is no indication that the private examiner reviewed the Veteran's service treatment records.  It is clear that the private examiner based her opinion on the information supplied by the Veteran.  As noted above, the Board does not find the Veteran's report of back injury during service to be credible.  Thus, the August 2013 private medical opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).   

In this case the competent evidence shows that the Veteran did not experience any disease or injury of the lumbar or cervical spine during service, shows that the he first developed low back and neck disabilities many years after discharge from service, and shows that any current disabilities of the lumbar and cervical spine are unrelated to service.  Accordingly, the preponderance of the evidence is against the Veteran's claims and service connection for lumbar spine and cervical spine disorders is not warranted. 


ORDER

Service connection for a lumbar spine disorder, to include spondylosis and osteoarthritis, is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


